Citation Nr: 1144960	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-46 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  iJurisdiction of the Veteran's claims was later transferred to the Detroit, Michigan RO. 

The Veteran was afforded a Videoconference hearing before the Board in April 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in July 2011 when it was remanded for further development, particularly to obtain records from the Saginaw, MI VA Medical Center (VAMC) and a VA examination and opinion on the Veteran's claimed degenerative disc disease.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred hypertension in service, that hypertension is otherwise attributable thereto, or that hypertension manifested to a compensable degree within the first post-service year.

2.  It has not been shown by competent and probative evidence that the Veteran incurred degenerative disc disease in service, that degenerative disc disease is otherwise attributable thereto, or that degenerative disc disease (arthritis) manifested to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Service connection for degenerative disc disease is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2009.
VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  No VA examination is necessary to decide the claim for service connection of hypertension as there is no credible lay or medical evidence suggesting that the disability had its onset in service or is otherwise associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination of the spine obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for hypertension and arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analyses

A review of the Veteran's service treatment records discloses no diagnosis of hypertension or degenerative disc disease, or any complaints regarding the spine or hypertension.  At entrance the Veteran's blood pressure measured 134/82.  See  December 1943 physical examination.  At separation, his blood pressure was 132/78 before exercise and 136/80 thereafter.  The condition of his heart, arteries and veins was normal.  See April 1946 report of examination.  

Following service, the earliest clinical evidence of record pertaining to hypertension appears in a November 1974 VA examination report related to a skin condition.  At this time, the Veteran complained of a "condition of the heart," but the examination report noted that no diagnosis had yet been rendered.  The Veteran's blood pressure measured 150/100 at this time, which is certainly suggestive of hypertension, although this was not apparently assessed at this time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This report also documents a history of back surgery on 2 separate occasions.  

In November 1979 the Veteran was again afforded a VA examination in relation to his service-connected skin disability.  The examination report notes that the Veteran had had two operations for a "slipped disc" and had a history of 2 heart attacks and arthritis of the spine.  With respect to hypertension, the Veteran documented that he had been treated for this condition from January 1973 to present.  

Following the November 1979 examination report, there appear numerous medical records, mainly VA medical records from the Saginaw, MI VAMC dated from late 2003 to present.  A review of this evidence documents assessed and treated hypertension, as well as complaints regarding the back.  However, none of the evidence purports to relate these conditions to service or address any manifestations thereof within the first post-service year.  With respect to the spine, the Board notes that a July 2005 VA treatment note documents a history of arthritis, with spinal fusion in 1965 and 2 subsequent operations in 1968 and 1982.  

At his Board hearing, the Veteran testified that he felt that he incurred a back injury and current disability as the result of participating in the Crossing the Line ceremony in service.  He testified that during the ceremony, which commemorated the Veteran's first crossing of the equator, that he was hit on his back repeatedly with a shillelagh, forced to crawl through garbage and sprayed with water from a high pressure hose that knocked him down.  He testified that following this incident he had welts on his back and buttocks, for which he sought treatment that was not documented.  He stated that he had continued pain in his back, but that "it didn't cripple [him] up that much."  He related a history of four back surgeries following service, the first one occurring in the 1950s.  He testified that he had had problems with his back for "[y]ears ever since [he] got out of the service really."

With respect to hypertension, the Veteran testified that he had been diagnosed as having this condition sometime in 1947, particularly within one year of his discharge.  He explained that the diagnosis had been made by a private physician, whose records were no longer available, and that the physician had prescribed him exercise to treat it.    He denied having had any problems with blood pressure during service, but noted that "they never took [his blood pressure] while [he] was on the ship."  

In furtherance of substantiating his claim and in accordance with the Board's remand directives, the Veteran was afforded a VA examination of the spine in July 2011.  The report of this examination notes the Veteran's contention that he sustained a low back injury and disability in service during the "Crossing the Line" ceremony, as outlined above.  It also notes that the Veteran reported that he did not require any medical treatment at the time of the asserted injury and that the Veteran reported that his back "was better" and did not need any medical treatment.  The report also documents a history of spine surgeries in 1950, 1951, 1952 and 1980.  

Following an examination of the Veteran the examiner assessed degenerative changes throughout the lumbar spine with degenerative disc disease changes and osteoporosis.  The examiner concluded that the Veteran' slow back disability was not the result of military service, including as the result of his reported injuries during the "Crossing the Line" ceremony.  The examiner reached this conclusion based upon the fact that the Veteran's service treatment records documented no acute or chronic condition of the spine, that he was not medically discharged and that he was able to maintain gainful employment as a maintenance worker for 21 years, having retired in 1982.  Accordingly, the examiner concluded that there was no medical nexus between the Veteran's current complaints (made 65 years following his discharge) and military service.  An August 2011 addendum to this opinion notes that the examiner reviewed the entire claims file in conjunction therewith.  

Degenerative Disc Disease

Initially, the Board points out that the presumptive regulations pertaining to service connection of arthritis of the spine are inapplicable.  The Board acknowledges the Veteran's complaints of back injury in service and pain since his discharge.  However, in the absence of any evidence, particularly X-rays, dated within the first post-service year, it is impossible for the Board to ascertain whether arthritis of the spine manifested to a compensable degree within the applicable timeframe.  38 C.F.R. § 3.307.

The Board acknowledges the Veteran's reports of injury to his back during his participation in the "Crossing the Line" ceremony and his complaints of pain in the back ever since.  However, it is noted by the Board that following this alleged incident, he received a separation examination that did not disclose any disorder of the spine and several years passed before he apparently sought treatment for his back.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  This weighs against the claim.  

The Board likewise notes the Veteran's reports of pain in and ever since service following the incident and subsequent history of back surgeries.  However, the Board finds that the Veteran's reported history of a continuity of symptomatology is unreliable given inconsistencies in his statements.  Specifically, with respect to his post-service assertions of pain, on one hand the Veteran claims continuous symptomatology, and on the other he reports that his back "was better" for some period of time after the injury and did not necessitate medical treatment.  Also, Veteran has offered an unclear history of his post-service surgeries by reporting a history of such surgeries beginning as early as 1950, but as late as the mid 1960s.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Here, the Veteran is recalling events that occurred approximately 50 to 60 years ago, and vagueness and inconsistencies in his statements as to whether he experienced a continuity of symptomatology since strongly call into question the degree to which he is recalling events accurately.  Accordingly, given those inconsistencies, the Board affords the Veteran's assertion of having a continuity of symptomatology since the reported in-service is not credible and of little probative value.

In short, the claim for service connection of degenerative disc disease must be denied.  As noted above, the Board finds the Veteran's reported history and lack of medical treatment for several years following service lacking in credibility and probative value.  The Board also finds that the July 2011 VA opinion weighs heavily against the claim.  The opinion, rendered by a medical professional and based upon a full review of the claims file, finds that there is no nexus whatsoever between the Veteran's current complaints and service.  Accordingly, the Board finds that the preponderance of the evidence is against it and it must, therefore, be denied.  Gilbert, supra.

Hypertension

Despite the Veteran's assertion that he had been assessed as having hypertension within the first post-service year, the Board does not find that this evidence can serve to substantiate the claim on a presumptive basis.  In November 1979, the Veteran reported that he had been treated for hypertension from January 1973 to the present.  See November 1979 VA examination report.  Now, the Veteran reports that he had been first assessed as having and treated for hypertension within the first post-service year.  The Board finds the more contemporaneous statements offered in 1979, which was made during the course of medical evaluation, to be inherently more credible than the history offered several decades later.  Culver, 3 Vet. App. at 297 (1992).  Accordingly, the Board concludes that the Veteran's statements in that regard do not constitute credible lay evidence establishing that the disability had its onset within one year of service.  See Washington, 19 Vet. App. at 368 (2005). 

Likewise, the Board notes that there is simply no clinical or otherwise competent evidence showing blood pressure readings dated within the first post-service year.  Thus, it is impossible for the Board to ascertain whether the condition manifested to the requisite compensable degree within this timeframe and the claim cannot be substantiated in this manner.  38 C.F.R. § 3.307.

The Veteran does not contend and no evidence indicates that hypertension is attributable to service through any other means.  There is no contemporaneous evidence showing an assessment of hypertension in service and the Veteran does not claim that this condition was assessed therein.  He has mainly sought to substantiate this claim on a presumptive basis.  Nevertheless, in the absence of any lay or medical evidence pertaining to a direct relationship between hypertension and service, the preponderance of the evidence is against the claim on a direct basis and must, therefore, be denied.  Gilbert, supra.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for degenerative disc disease is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


